 U-HAUL CO
. OF NEVADA
, INC
. 195
U-Haul Co. of Nevada, Inc. 
and
 International Asso-
ciation of Machinists & Aerospace Workers, Lo-
cal Lodge 845, AFLŒCIO.
  Case 28ŒRCŒ6159 
February 9, 2004 
DECISION
 AND
 CERTIFICATION
 OF REPRESENTATIVE 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND SCHAUMBER
 TT                                                          
he National Labor Relations Board, by a three-
member panel, has considered objections to an election 
held May 7, 2003, and the hearing officer™s report rec-
ommending disposition of them. The election was con-
ducted pursuant to a Decision and Direction of Election 
issued on April 11, 2003.  The tally of ballots shows 47 
for and 25 against the Union, with 5 challenged ballots, 

an insufficient number to af
fect the results.  The Board 
has reviewed the record in light of the exceptions
1 and briefs and has adopted the hearing officer™s findings
2 and recommendations, and finds that a certification of repre-

sentative should be issued. 
1.  We adopt the hearing officer™s recommendation to 
overrule the Employer™s Objection 1, which alleged that 

the Union engaged in objectionable conduct under the 
standard established in 
NLRB v. Savair Mfg. Co.,
 414 
U.S. 270 (1973), by making a preelection offer to em-
ployees to waive initiation fees.  In so doing, we agree 
with the hearing officer that the union documents that 

were distributed to employees
 clearly stated a lawful 
waiver of initiation fees, i.e.
, the waiver would apply to 
all employees, not simply those who signed a union au-
thorization card before the election.  Further, union offi-
 1 In the absence of exceptions, we adopt pro forma the hearing offi-
cer™s recommendations to overrule th
e Employer™s Objections 5 and 6, 
which allege, respectively, threaten
ing conduct and appeals to racial 
and ethnic divisiveness by union agents.
2 The Employer has excepted to some of the hearing officer™s credi-
bility findings. The Board™s established policy is not to overrule a hear-ing officer™s credibility resolutions unless a clear preponderance of all 
the relevant evidence convinces 
us that they are incorrect.  
Stretch-Tex 
Co., 118 NLRB 1359 (1957).  We have carefully examined the record 
and find no basis for reversing the findings.  
The Employer has also excepted to 
the hearing officer™s decision as-
serting that the decision evidences bias and prejudice. Upon our full 

consideration of the entire record 
in these proceedings, we find no 
evidence that the hearing officer prejudged the case, made prejudicial 

rulings, or demonstrated bias against the Employer in her conduct of 

the hearing or her analysis and discussion of the evidence.
 We note, however, certain factual e
rrors in the hearing officer™s find-
ings that do not affect the outcom
e of this case.  As the Employer 
points out, the hearing occurred in Las Vegas, not Phoenix.  The record 
also indicates that the hearing officer
 erred in finding that Union Repre-
sentative Dennis London was 210 feet 
from the Employer™s building on 
election day.  As discussed in detail in
 the text, this error does not affect 
the analysis or resolution of 
the electioneering issue.   cials credibly testified consiste
nt with the language in the 
documents.  The possibility that one or two employees, 
who were not shown to be union agents, may have mis-
characterized the Union™s do
cuments does not change the 
lawful nature of the Union™s offer to waive fees.    
2.  In adopting the hearing officer™s recommendation 
to overrule the Employer™s Ob
jection 2, we agree that the 
Union™s document ﬁguarantee[ing] it is illegal for the 
company to close or threaten 
to close the plantﬂ if the 
Union won the election, did not amount to objectionable 
misrepresentation either under the Board™s standard, as 
articulated in Midland National Life Insurance Co.,
 263 
NLRB 127 (1982), or under 
Van Dorn Plastic Machin-
ery, Inc. v. NLRB
, 736 F.2d 343, 348 (6th Cir. 1984), as 
the Employer contends. 
The Board does not probe into the truth or falsity of 
parties™ campaign statements and will not set aside an 
election on the basis of misleading campaign statements, 

except in cases of forgery 
that preclude employees from recognizing campaign propaganda for what it is. 
See Midland National Life Insurance Co.,
 supra at 131Œ133.  

In other words, the Board will not set aside an election 
because of the substance of 
the representation, but may 
do so because of the deceptive manner in which it
 was made, a manner that renders employees unable to evalu-
ate a forgery for what it is. 
 The Sixth Circuit Court of 
Appeals has endorsed the 
Midland approach, but has 
carved out a narrow exception requiring an election to be 
set aside, even if no forgery is involved, ﬁwhere the mis-
representation is so pervasive and the deception so artful 

that employees will be unable to separate truth from un-
truth.ﬂ 
Van Dorn Plastic Machinery, Inc. v. NLRB
, supra 
at 348.  See also Dayton Hudson Dept. Store v. NLRB
, 987 F.2d 359, 365 (6th Cir. 1993) (explaining that 
Van Dorn
 is a ﬁnarrowﬂ limitation on 
Midland
).   
With regard to the ﬁguaranteeﬂ document, forgery has 
not been alleged or shown.  Accordingly, we
 cannot say 
that voters would have been confused as to the nature or 
origin of the Union™s message.  Thus, it does not rise to 
an objectionable misrepresentation under 
Midland.  In our judgment, the language also does not run afoul of 
Van Dorn
.  While the document ar
guably reflects an er-
roneous reading of Board law, the document plainly 

emanated from the Union 2 days before the election.  We 

agree with the hearing officer
 that voters reasonably 
would see the document as union propaganda and treat it 

as such.  Indeed, the full hearing on this issue did not 

reveal any convincing evidence of voter confusion, much 
less any confusion that would affect the result of the 
election.  Accordingly, we find that the document con-

tained, at most, a misstatement that was neither so perva-
341 NLRB No. 26 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 196 
sive nor so artful that it left employees unable to separate 
truth from untruth.  
Van Dorn
, 736 F.2d at 348.
3  3.  In adopting the hearing officer™s recommendation 
to overrule the Employer™s Objection 4, which alleged 

that union representatives engaged in objectionable elec-
tioneering, we do not agree with the Employer that union 
observer Shaun Saunders™ conduct was like that of the 

union observer in 
Brinks, Inc., 331 NLRB 46 (2000).  In 
Brinks, the observer explicitly instructed four employees, 

as they approached the obse
rver table, to vote for the 
union and gave a ﬁthumbs upﬂ to certain other employ-
ees.  The observer™s conduct 
had a ripple effect on the 
election when an employee then turned and told other 
employees what the observer ha
d instructed them to do.  
The observer also disregar
ded the Board agent™s direc-
tion not to speak to employees, and he was duly admon-
ished.  Here, in contrast, as the hearing officer observed, 
Saunders™ ﬁthumbs upﬂ and smiles to certain voters were 

not clearly linked to any instructions to vote for the Un-
ion.  Indeed, the gesture was unaccompanied by any ver-
bal exchange and could not reasonably be understood to 

convey any particular meani
ng.  Further, although the 
Employer™s observer was aware of Saunders™ conduct, 
she did not report it to the 
Board agent at the time, de-
spite having been instructed 
to report any perceived ir-
regularities. 
The Board discourages, but does not prohibit, union 
and employer observers from wearing campaign insignia.  
Larkwood Farms
, 178 NLRB 226 (1969) (ﬁVote Noﬂ 
message on hat worn by employer™s observer not objec-

tionable).
4  Whether or not giving a ﬁthumbs upﬂ and 
smiling at voters is wise or desirable conduct on the part 

of an observer, it does not by itself constitute objection-
able conduct.  Under the circumstances of this case, the 
conduct does not warrant overturning the election. 
We also disagree with the Employer that Union Repre-
sentative London™s conduct near the parking lot during 
                                                          
 3 With regard to the part of Objection 2 addressing the ﬁYesﬂ peti-
tion, we note that the hearing 
officer mistakenly cited the 
Van Dorn
 decision as holding that minor devia
tions from a perfect recording of 
employee sentiment do not constitute
 the type of deception contem-
plated in Midland
.  That statement should have been attributed to the 
Board in Champaign Residential Services
, 325 NLRB 687 (1998), 
which addressed 
Van Dorn. With further respect to this part 
of Objection 2, Member Schaumber 
disagrees with the hearing officer™s
 conclusion that employees could 
readily observe the fact that seve
ral employees signed the ﬁYesﬂ peti-
tion more than once.  However, he ag
rees that the facts in this case do 
not establish objectionable conduct. 
4 Chairman Battista and Member Schaumber do not pass on the va-
lidity of this precedent.  Inasmuch as Board policy discourages such 

observer conduct, it may be prudent to give meaning to that policy by 

prohibiting the conduct.  However, as
 no party expressly seeks to over-
rule extant Board precedent, th
ey apply that precedent here. 
the election was objectionable under the court™s view in 
Nathan Katz Realty, LLC v. NLRB
, 251 F.3d 981 (D.C. 
Cir. 2001).  In 
Nathan Katz
, union officials sat in a car in 
the declared no-electioneerin
g area directly outside the 
entrance to the site
Ša location every eligible voter 
would have to pass in order to vote
Šfor the duration of 
the election.  The union officials ﬁmotioned, gestured, 

and honked 
at the employees as they passed the car.ﬂ  
251 F.3d at 991.  Here, there is no evidence that London 

was in a declared no-electioneering area. All but a hand-
ful of eligible voters were already inside the building 
when the voting period began and by the time London 
arrived in the parking lot.  The parking lot was not read-
ily visible to employees inside the building or in the poll-
ing area, which was in an upstairs breakroom at some 

remove from the parking lot.  As the hearing officer 
found, neither London nor any other union official did 
anything to draw attention during the 35 minutes London 

was in the parking lot. 
In concluding that London did not engage in objec-
tionable conduct, we do not rely on the hearing officer™s 

finding that London was 210 feet from the building at the 
time he conversed with voters.  The record instead indi-
cates that London was between 30 and approximately 

100 feet from the outside edge of the building at the time.  
Although the record does not
 reveal London™s exact loca-
tion in relation to the building, evidence supports the 
hearing officer™s finding that employees inside the build-
ing were unable to see Lond
on from their work areas 
without straining and, as noted above, that voters could 
not see London from the polling area.  Accordingly, even 
if London was only 30 feet from the building, we agree 
with the hearing officer th
at London™s presence did not 
run afoul of 
Milchem, Inc.,
 170 NLRB 362 (1968).  We 
recognize that London spoke to a handful of voters.  

However, these conversations
 did not take place in the 
polling area, the waiting area, or near the line of voters.  

Thus, they were not objectionable.  See 
Harold W. 
Moore & Son
, 173 NLRB 1258 (1968) (no objectionable 
electioneering where conversati
ons were 30 feet from the 
building entrance, with voting area 30 feet inside en-

trance). CERTIFICATION
 OF REPRESENTATIVE 
IT IS CERTIFIED
 that a majority of the valid ballots have 
been cast for International Association of Machinists & 
Aerospace Workers, Local Lodge 845, AFLŒCIO, and 
that it is the exclusive colle
ctive-bargaining representa-
tive of the employees in the following appropriate unit:  
All full-time and regular part-time brake/tire specialists, 

detail specialists, engine specialists, mechanic express 

specialists, PM inspection 
specialists, pre/post inspec-
  U-HAUL CO
. OF NEVADA
, INC
. 197
tion specialists, transmission specialists, vanbody spe-
cialists, mobile repair speci
alists, parts clerks, parts 
specialists, transfer drivers, repair dispatch specialists, 

schedulers, and senior clerks employed by the Employ-

ers at and out of its 1900 South Decatur Boulevard, Las 
Vegas, Nevada, and 989 South Boulder Highway, 

Henderson, Nevada re
pair facilities; excluding all other 
employees, office clerical employees, including the 

senior clerk, professional employees, guards and su-

pervisors as defined in the Act. 
  